Citation Nr: 0112543	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  91-55 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to March 1, 1990, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, Dr. Mark L. Goldstein, and Dr. Michael 
Gonzales 




INTRODUCTION

The veteran had active service from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in essence, denied an evaluation 
greater than 10 percent for post-traumatic stress disorder.  

In October 1991, the Board remanded the case to the RO for 
additional evidentiary development and adjudication.  In May 
1992, the disability rating was increased to 30 percent from 
March 1, 1990.  In February 1993, the rating was increased to 
50 percent, effective February 16, 1993.  In February 1994, 
the Board again remanded the case to the RO for additional 
development.  In March 1994, the veteran submitted a notice 
of disagreement with the effective date of the 50 percent 
evaluation.  Rating decisions of May and September 1994 
confirmed and continued the 50 percent evaluation.  In a 
March 1995 decision, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder prior to 
February 16, 1993, and denied an evaluation in excess of 50 
percent after that date.  The appellant duly appealed the 
Board's decision to the United States Court of Veterans 
Appeals (Court).  

In May 1996, the General Counsel for VA and the appellant's 
attorney filed a Joint Motion for Remand and to Stay Further 
Proceedings (the Joint Motion for Remand).  On May 10, 1996, 
the Court granted the Joint Motion for Remand and issued an 
Order remanding this appeal to the Board.  On May 21, 1996, 
the Court withdrew that Order and substituted another Order 
which:  (1) affirmed that part of the Board's decision 
granting a 50 percent disability rating for post-traumatic 
stress disorder prior to February 16, 1993, and (2) vacated 
and remanded the parts of the Board's decision denying an 
evaluation in excess of 50 percent prior to and after 
February 16, 1993.  In December 1996, the Board once again 
remanded the case to the RO for additional development and 
readjudication.  In a rating decision in June 1997, the RO 
increased the veteran's evaluation to 100 percent for the 
period after February 16, 1993, and continued the 50 percent 
evaluation assigned for the period prior to February 16, 
1993.  

In a subsequent Board decision dated in February 1999, the 
Board held that the criteria for a rating of 100 percent for 
post-traumatic stress disorder had been met as of March 1, 
1990. In July 2000, the General Counsel for VA and the 
appellant's representative filed another Joint Motion for 
Remand.  On July 26, 2000, the Court granted the Joint Motion 
for Remand and issued an Order remanding this appeal to the 
Board.


REMAND

The veteran's entitlement to a rating in excess of 10 percent 
was denied by the Board in a decision dated August 1, 1989. 
Clear and unmistakable error in the August 1989 Board 
decision has not been alleged. As the Board noted in a 
Finding of Fact in its February 1999 decision, the current 
claim for an increased evaluation was initiated in March 
1990. 

On a special VA psychiatric examination in May 1990, the 
veteran reported complaints of recurrent dreams and 
nightmares of war.  He also reported he was depressed, and 
became angry easily.  He was on Valium.  On mental status 
examination, occasional paranoia about Vietnam was noted.  
His judgment, orientation, and memory were intact.  It was 
noted that competency was impaired and his wife handled 
money.  Diagnosis was post-traumatic stress disorder.  

At a personal hearing in July 1990, the veteran testified 
concerning his psychiatric disorder.  Also, testifying were 
the veteran's wife, his private psychologist, and his private 
physician.  The veteran testified that he had problems both 
on and off jobs due to his post-traumatic stress disorder and 
that he could not work together with others. He had received 
Social Security benefits since 1983, which included his post-
traumatic stress disorder.  He was last hospitalized in 1983 
and 1984.  He reported that he stayed to himself and had 
recurrent dreams, nightmares, and flashbacks of Vietnam.  He 
reported having no close friends, only his wife and doctors.  
He described a normal day for him by saying anything that is 
wrong caused him to holler, scream, and become angry.  He 
read the paper and watched the news, but feared going out of 
the house because he was afraid he might kill someone.  He 
reported that he stayed by himself inside the house.  He 
testified that he had a long history of assault and battery 
charges and had spent 15 months in a correctional facility.      

Mark L. Goldstein, Ph.D., testified that he had been seeing 
the veteran since April 1986, and had seen him twice a week 
since July 1989.  He treated the veteran's anxiety and 
depression.  Dr. Goldstein reported that, while he did not 
prescribe medication, he had recommended that the veteran be 
on anti-depressants for his depression, which was associated 
with his post-traumatic stress disorder.  He said the veteran 
experienced hypervigilance and paranoia that were related to 
Vietnam.

Michael Gonzales, M.D., testified that he was board certified 
in the medical specialty of physical medicine and 
rehabilitation and had treated the veteran for both his back 
problems and his post-traumatic stress disorder.  Dr. 
Gonzales reported that he first met the veteran in 1985 and 
it was obvious that the veteran was experiencing symptoms of 
hypervigilance, anxiety, and paranoid or unreasonably fearful 
or suspicious tendencies, which were interfering and 
intruding upon his everyday functioning.  He gave the veteran 
anti-anxiety and anti-depressant medications for this.  Dr. 
Gonzales testified that the veteran's prior work history was 
as a truck driver and that there was no way he would qualify 
for that now, even if nothing was wrong with his back.  The 
doctor said that the veteran's psychiatric condition was such 
that he was not fit to be released to return to any type of 
employment.      

The report of a special VA psychiatric examination, performed 
in December 1991, noted the veteran had no steady employment 
and had left several jobs secondary to low stress tolerance 
and was constantly fighting on jobs. A global assessment of 
functioning (GAF) score of 35 to 40 was reported.  It was 
noted that the veteran was poorly functional in most major 
areas of life, occupational and interpersonal.  He was said 
to have current severe impairment to tolerate stress as 
evidenced during the interview.  Prognosis was poor.   

A September 1991 letter from Dr. Goldstein was received in 
February 1992.  Dr. Goldstein stated that the letter was an 
update of his July 1990 testimony.  The doctor said he 
continued to provide counseling to the veteran, typically two 
times per week.  The veteran's diagnosis continued to be 
post-traumatic stress disorder and major depression, and it 
was stated that no malingering existed.  Furthermore, it was 
reported that there was no evidence of an anti-social 
personality disorder, despite past anti-social behavior.  The 
doctor stated it was his intention to continue ongoing 
psychotherapy with the veteran, but that the prognosis was 
guarded.

In a statement dated in August 2000, Dr. Goldstein advised 
that at the time of his initial assessment in 1986 the 
veteran had been totally disabled by his post-traumatic 
stress disorder. Dr. Gonzales related in January 2001 that he 
adted the veteran's disability from post-traumatic stress 
disorder from the time of his discharge from the armed 
forces. He noted that the veteran had been unable to maintain 
consistent employment since that time.   

The veteran's post-traumatic stress disorder has been 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Since the issue before the Board is the proper evaluation to 
be assigned to the veteran's disability for the period of 
time prior to March 1, 1990, the claim must be considered in 
light of the provisions of the rating schedule in effect 
during the time in question.  At that time, Diagnostic Code 
9411 provided that a 50 percent rating would be assigned 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability evaluation would be assigned where 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411.

However, where the veteran's only compensable service-
connected disability was a mental disorder, as in this case, 
the provisions of 38 C.F.R. § 4.16(c) were also for 
consideration.  In such cases, the regulations provided that 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code if the 
mental disorder precluded the veteran from securing or 
following a substantially gainful occupation.

The effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date; otherwise, 
the date of receipt of claim. 38 C.F.R. § 3.400(o)(2) (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The veteran's representative has requested that the case be 
remanded to the RO in light of the new law. Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he received 
treatment for post-traumatic stress disorder 
which might have a bearing on the question 
at issue.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.
  
3.  Dr. Goldstein and Dr. Gonzales should 
be asked to provide copies of all clinical 
records of treatment provided to the 
veteran for post-traumatic stress disorder 
from March 1, 1989 to March 1, 1990. 

4.  The issue of the veteran's entitlement 
to a 100 percent evaluation prior to March 
1, 1990 again should adjudicated. If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




